Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not disclose the claims as a whole.  The closest prior arts are Hwang (US 20140045099), Blennow (US 20090061284) and Saito (US 20070161506) as cited on the record.  Hwang is relied on to disclose an anode for a solid oxide fuel cell the metal nanoparticles and the metal oxide nanoparticles connected to form two corresponding three-dimensional networks.  Applicant argues persuasively that the metal oxide particles cannot form the matrix and also be supported by the matrix.  Furthermore, Hwang does not disclose that the catalyst are in the ceria doped porous particles.  Saito is relied on to disclose incorporation of catalyst into the pores of the metal oxide particles of Hwang.  However, Saito does not disclose the claimed porous metal oxide matrix missing from Hwang.  On the other hand, Blennow teaches a doped strontium titanate composite anodes with ceria-based oxide phase finely dispersed within the electronic conductive phase.  However, applicant argued that the porous metal oxide SrTiO backbone covered in ceria nanoparticle and nickel phase of Blennow is similar to the claimed matrix but the catalyst is not trapped within the pores of the porous particles.  Also, Saito does not disclose the claimed porous carrier as argued by the applicant.  For the reasons above, claims 1-15, 18, 21-22, 26-27, and 32-34 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723